DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Acknowledgement is made to the amendment, filed 4/12/2022.  Claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 4/12/2022, have been fully considered and are persuasive.
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a reward system, comprising memory storing instructions that, when executed by the one or more processors, are configured to cause the system to receive identifying user information and a purchase amount for an initiated purchase transaction from a point of sale payment transaction system, access a reward point balance from an account of a user based on the identifying user information, and determine redeemable reward points from the reward point balance based on the purchase amount, and transmit the redeemable reward points to the point of sale payment transaction system for applying to the initiated purchase transaction of the purchase amount, the purchase amount being reduced by the redeemable reward points, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 9 & 17 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1 and therefore are allowable for at least the same reasons.
Dependent claims 2-8, 10-16, & 18-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876